                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAUL LOPEZ REYES,                                 Case No. 18-cv-07429-SK
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING MOTION TO
                                   9             v.                                        DISMISS AS MOOT
                                  10     ERIK BONNAR, et al.,
                                                                                           Regarding Docket No. 42
                                  11                    Defendants.

                                  12          On October 18, 2019, Defendants moved to dismiss this action as moot. In light of the
Northern District of California
 United States District Court




                                  13   Board of Immigration Appeal’s dismissal of the Department of Homeland Security’s appeal of the
                                  14   Immigration Judge’s bail determination, the Plaintiff has filed a statement of non-opposition.
                                  15   (Dkt. No. 43.) Therefore, the Court HEREBY GRANTS Defendants’ motion as unopposed.
                                  16          IT IS SO ORDERED.
                                  17   Dated: November 12, 2019
                                  18                                                   ______________________________________
                                                                                       SALLIE KIM
                                  19                                                   United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
